Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed September 2021, with respect to the claim rejection under 35 USC 112 (b) and the claim rejections under 35 U.S.C. as being unpatentable over Graupner et al (WO 2012/123378 A1) in view of Paoluccio (US 20070266623 A1) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Graupner fails to disclose a storable, moisture-resistant mixture of hydrophobic waste and an oxide of an active metal.  Paoluccio does not cure the deficiency of Graupner.  Paoluccio is directed to biomass torrefaction, a process by which volatile components are separated from biomass, leaving behind a more energy-rich solid fuel.  Paoluccio discloses that the torrefied product is storable and moisture-resistant. However, torrefaction is achieved by heating the biomass in an oxygen-depleted atmosphere and does not appear to involve combining or blending the biomass with an active-metal oxide. Another difficulty with the proposed modification is that in Paoluccio, storability and moisture resistance are properties of the torrefied biomass-the final product of the fuel-forming process. In Applicants' claims, by contrast, storability and moisture resistance are properties of the feedstock. Even if one sets aside these important differences, the material to be rendered storable and moisture-resistant in Paoluccio (e.g., wood) differs markedly from the corresponding material in claim 1 (e.g., lime). For instance, wood does not undergo chemical reactions in air akin to equations (1) and (2) recited in the applicants’ remarks. Thus, the skilled artisan charged with making lime storable and moisture-resistant would not look to Paoluccio, which only concerns the treatment of wood and other forms of biomass. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622